ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-002, concluding that the formal ethics complaint in Docket No. VIII-2004-0079E filed against TOBY G. KLEINMAN of HIGHLAND PARK, who was admitted to the bar of this State in 1990, should be dismissed for lack of clear and convincing evidence of unethical conduct, and good cause appearing;
It is ORDERED that the formal ethics complaint filed against TOBY G. KLEINMAN in Docket No. VIII-2004-0079E is hereby dismissed.